DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP-‘241 (JP 52142241, see Machine Translation).
Regarding claims 1 and 3, JP-‘241 discloses in Figs 1-4, an alkaline secondary battery (Abstract, Fig 4) comprising: a positive electrode (ref 6) containing a positive electrode active material (ref 12); a negative electrode (ref 16); and a separator (ref 3, 4), wherein the positive electrode active material (ref 6) contains a mixture of a silver oxide and a silver-bismuth complex oxide (P3/L49-P4/L3).
Further, regarding the limitations of claims 1 and 3 recited specific discharge curve characteristics (“wherein a discharge curve is obtained when the battery that is fully charged is discharged with a constant current until a battery voltage drops to 1.0 V, the battery voltage at a point on the discharge curve where x (%) of a total discharge capacity has been discharged from the battery since start of discharge is represented by Vx (V), and the discharge curve satisfies V10 - V70 ≤ 0.08, has a step in a range of 70 ≤ x ≤ 90, and shows that a size of the step represented by V70 – V90 is 0.04 or more and 0.15 or less, and wherein there is an inflection point in the range of 70 < x < 90 of the discharge curve on which x (%) as a depth of discharge is represented by a horizontal axis and the battery voltage Vx (V) is represented by a vertical axis”), the battery of JP-‘241 is disclosed to have a composition similar/same to that as the instant claim with respect to positive active materials.  As such, the courts have found where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, since the battery of JP-‘241 and has a positive active material having a composition similar/same as that of the instant claim, it would have been obvious to one of ordinary skill in the art at the time of filing that the battery of JP-‘241 would display the aforementioned properties.

Regarding claim 2, JP-‘241 discloses all of the claim limitations as set forth above.  Further, regarding limitations recited in claim 2, which are directed to a manner of testing/operating a discharging of the battery of claim 1, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Regarding claim 4, JP-‘241 discloses all of the claim limitations as set forth above and also discloses a ratio of a total amount of bismuth to a total amount of silver contained in the mixture is more than 2% by mass and less than 9% by mass (P3/L47-P4/L3).

2O and Bi2O3 (P3-4), but the reference does not explicitly disclose the average valence of bismuth of the silver-bismuth complex oxide is 3 nor the silver-bismuth complex oxide is a complex oxide expressed by (Ag2O) 1-t(Bi2O3)t (explicit composition of the silver-bismuth compound).  As the battery gas generation and discharge characteristics are variables that can be modified, among others, by adjusting said composition of the silver-bismuth complex, with said battery gas generation and discharge characteristics both varying as the composition of the silver-bismuth complex is varied, the precise composition of the silver-bismuth complex would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed composition of the silver-bismuth complex cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the composition of the silver-bismuth complex in the battery of JP-‘241 to obtain the desired balance between the battery gas generation and discharge characteristics (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iltchev et al. (US 2005/0164089) discloses in Figs 1-5, a rechargeable battery (ref 10) including a cathode (ref 12) comprising a silver bismuth oxide complex ([0019]).

Specht et al. (US 2014/0302347) discloses in Figs 1-7, a rechargeable battery (ref 10) including a cathode (ref 12) comprising a silver oxide and bismuth oxide complex ([0020]).

Kitagawa et al. (US 3,154,435) discloses in Figs 1-3, a battery (Title) including a cathode comprising silver oxide and bismuth oxide (P1/C2).

Eylem et al. (US 2005/0058903) discloses in Figs 1-16, a battery (ref 10) including a cathode comprising a silver oxide and bismuth oxide complex ([0042]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725